808 F.2d 834Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John DOE, Plaintiff-Appellantv.The TC WEST/GREENSVIEW CO. t/a Greensview Apts., Defendant-Appellee.
No. 86-2132.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1986.Decided Dec. 29, 1986.

Before ERVIN, WILKINSON and WILKINS, Circuit Judges.
John Doe, pro se.
Samuel Blibaum, for appellee.
PER CURIAM:


1
John Doe* seeks to appeal the district court's dismissal of his action against his apparent former landlord.  We dismiss for lack of jurisdiction.


2
The district court found that Doe had failed to state any conceivable claim under 42 U.S.C. Sec. 1983 because he had alleged nothing to show that the defendant-appellee, The TC West/Greensview Co., had acted under color of state law.  Accordingly, on July 15, 1986, the court entered a judgment dismissing the action.  Doe did not file a notice of appeal until August 19, 1986, thirty-five days after entry of judgment.  Doe did not thereafter move for an extension of time to file his appeal due to "excusable neglect" as provided by Fed.R.App.P. 4(a)(5).


3
Notice of appeal in a civil suit is required to be filed within thirty days of the entry of judgment.  Fed.R.App.P. 4(a)(1).  "This 30-day limit is 'mandatory and jurisdictional.' "    Browder v. Director, Department of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).


4
Doe's notice of appeal filed on August 19, 1986, did not fall within the thirty-day time limit imposed by Fed.R.App.P. 4(a).  Doe failed to file any motion for extension of time.  He also failed to acknowledge the tardiness of his appeal in any manner which could be construed as a motion for an extension of time.  Accordingly, this court is without jurisdiction to hear the appeal.


5
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.


6
DISMISSED.



*
 The name is a pseudonym